DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Japanese Application JP2018-022845 has been filed with a priority date of 13 February 2018. 

REASONS FOR ALLOWANCE
Claims 8-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent 6,027,691 to Watts et al. (herein Watts). 
Watts teaches an automated analyzing machine 10 comprising a body 12 and a reagent station 16 (see Fig. 1; Col. 5, lines 50-53) wherein the reagent station 16 is sized and dimensioned to retain a plurality of reagent containers 48 and has at least one extraction site 50 (see Figs. 1; Col. 6, lines 63-65). As shown in Fig. 1, reagent station 16 is in the shape of a disk. Watts teaches reagent station 16 comprises a rotatable carousel 52 (see Fig. 1; Col. 7, lines 8-10) wherein reagent station 16 is movable within the body 12 such that individual reagent containers 48 disposed within the reagent station 16 can be alternatively moved to and away from the reagent extraction site 50 (see Col. 7, lines 3-7). As shown in Fig. 1, each reagent container 48 comprises two openings, i.e. suction ports, for removal of reagent at the reagent extraction site 50. Watts teaches a reagent probe arm assembly 108 comprising a reagent probe arm 110,  a hollow reagent probe 112, and rotatable stirring rod 114 (see Figs. 7A-7D; Col. 10, lines 7-15). The reagent probe 112 has an internal chamber 116, an opened lower end 118 and an open upper end 120 (see Figs. 7A-7D; Col. 10, lines 7-15). A reagent probe pressure altering assembly 122 is provided to place pressure or vacuum on internal chamber 116 wherein the reagent probe pressure altering assembly 122 comprises a syringe 124 (see Figs. 7A-7D; Col. 10, lines 7-15). In operation, the reagent probe arm  is maneuvered above the appropriate reagent container within the reagent extraction site, the reagent probe is lowered into the reagent container, a quantity of reagent is drawn into the reagent probe, and the reagent probe is raised into its upper positioned and rotated to its next position (see Col. 13, lines 60-67). As shown in Fig. 1, the reagent containers 48 are orientated within the disk such that their central axis forms an angle with the diameter of the reagent disk that is greater than zero. 
Watts fails to teach nor fairly suggest “wherein a rotational track of the reagent dispensing mechanism passes over a plurality of suction ports of one reagent bottle placed at the predetermined position of the reagent disk” as recited in independent instant claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797